tcmemo_2012_239 united_states tax_court kerry mark kerstetter and sherry lee kerstetter petitioners v commissioner of internal revenue respondent docket no filed date kerry mark kerstetter and sherry lee kerstetter pro sese ann louise darnold for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties in relation to petitioners’ federal_income_tax as follows year deficiency penalty addition_to_tax sec_6662 sec_6651 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- after concessions the issues for decision are whether petitioners are entitled to business_expense deductions or net_operating_loss carryovers beyond those conceded by respondent and whether petitioners are liable for the sec_6651 addition_to_tax for and for the sec_6662 penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in arkansas at the time they filed their petition during the years in issue kerry mark kerstetter petitioner conducted an accounting and tax preparation business operated out of petitioners’ home sherry lee kerstetter assisted in petitioner’s business and also conducted some real_estate activity out of petitioners’ home petitioner and ms kerstetter maintained separate offices in the home sixteen percent of the home or square feet was used exclusively and regularly for business purposes during the years in issue the rest of the home was sometimes used for meeting with clients or with internal_revenue_service irs personnel auditing petitioner’s clients’ returns but was also used for personal purposes petitioners filed a joint federal_income_tax return for each of the years in issue on schedule c profit or loss from business attached to each of those returns they claimed depreciation of dollar_figure which was based on of the cost_basis of the home with no reduction for personal_use also on schedules c they claimed interest_expense deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively some of the interest should have been allocated to a farm activity reported on schedule f profit or loss from farming and some should have been allocated to personal mortgage interest and reported on schedule a itemized_deductions other interest that they reported on their returns was personal and not deductible on their schedules c for the years in issue petitioners deducted as supplies expenses amounts spent for pet food and pet supplies but they now concede the disallowance of those deductions on each of the tax returns for the years in issue petitioners claimed a net_operating_loss_carryover that eliminated any_tax liability the claimed net operating losses allegedly were incurred beginning in and the amount claimed on the return for example was dollar_figure petitioners’ tax_return was due with extensions date but was not filed until date the same date on which their return was filed their return was due with extensions date but was not filed until date two days before their return was filed petitioners did not have reasonable_cause for late filing of their returns examination of petitioners’ returns commenced in and the notice_of_deficiency was sent on date disallowance of the net_operating_loss_carryover was explained in the notice_of_deficiency as follows due to the disallowance of net_operating_loss carryovers from prior years as set forth in the examination_report for the taxable years ended date and date the net_operating_loss_carryover to the taxable years ended date date date and date is dollar_figure accordingly your taxable_income for and are sic increased dollar_figure dollar_figure dollar_figure and dollar_figure respectively during the examination the pretrial processes in this case and at trial petitioners claimed to have boxes of documents substantiating the net_operating_loss carryovers at no time however did they present to respondent or to the court evidence to substantiate any losses or carryovers applicable to the years in issue business_expense deductions opinion petitioners’ arguments in this case have not been supported by evidence or by authority instead petitioners make assertions based only on their generalized testimony and on petitioner’s claimed years of experience in dealing with the irs on behalf of clients petitioners have the burden_of_proof with respect to deductions see rule a 292_us_435 we are not required to accept testimony that is improbable or implausible see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 112_tc_183 particularly in view of petitioner’s experience the absence of corroboration of his testimony by organized and reliable records leads us to conclude that petitioners have not carried their burden_of_proof as to the disputed deductions see shea v commissioner t c pincite they have not satisfied the conditions for shifting that burden to respondent under sec_7491 after an extensive examination of petitioners’ records of expenditures during the years in issue and negotiations before and concessions after trial respondent has agreed to deductions based on use of of petitioners’ home as their business offices petitioners however continue to claim that the percentage should be increased to reflect storage space floor space under furniture and equipment located in combined use areas and bathrooms connected to their offices sec_280a establishes the general_rule that no deduction is allowed with respect to business use of a taxpayer’s personal_residence sec_280a however provides that sec_280a shall not apply if a portion of the taxpayer’s personal_residence is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see 88_tc_1532 petitioners’ testimony fails to persuade us that they used more than of the residence exclusively for business purposes from their testimony it appears that personal records were also kept on computers and in the closet areas that they claim as business related a table a computer or a copy machine located in a room that is used both for business and personal purposes may be occasionally used for business but dual use of pieces of furniture or equipment does not satisfy the exclusive use test nor does occasional business use of a room such as a bathroom which is also used for personal purposes satisfy this test see eg sam goldberger inc v commissioner t c pincite7 sengpiehl v commissioner tcmemo_1998_23 we do not accept petitioners’ claims that the items remaining in dispute were used exclusively for business or their allocation of fractional portions of rooms depreciation on the portion of the residence used exclusively for business purposes is thus limited to the conceded by respondent petitioners contend that interest_paid on credit card debt reflects borrowing to pay business_expenses their generalized assertions cannot be verified or traced in the documentary_evidence the irs determined that of the credit card charges were for business and allocated a proportionate amount of deductible_interest to schedules c and f petitioners’ contention that all of the credit card interest was incurred for business purposes is improbable and they have not established that they are entitled to deduct any amount greater than that allowed by respondent petitioners also attempt to use self-serving and conclusory assertions rather than evidence with respect to the net_operating_loss_carryover demanding that respondent’s representatives identify specific documents needed to substantiate their carryovers petitioners have the burden of proving the amounts of the losses and that they have not been absorbed in other years see eg 115_tc_605 sandoval v commissioner t c memo aff’d without published opinion 67_fedappx_252 5th cir they have not shown either and none of the claimed carryovers may be allowed penalties and additions to tax respondent has the burden of coming forward with evidence that the imposition of penalties or additions to tax is appropriate see sec_7491 respondent has conceded the sec_6651 addition_to_tax for the stipulation establishes that the tax_return for was filed late so petitioners must show reasonable_cause to avoid the sec_6651 addition_to_tax see sec_6651 116_tc_438 they have not done so petitioners contend that they did not expect to owe any_tax and thus late filing was a moot point however a mistaken belief that the sec_6651 addition_to_tax would not apply because the taxpayers do not expect to owe any_tax does not constitute reasonable_cause see ruggeri v commissioner tcmemo_2008_300 morgan v commissioner tcmemo_1984_384 aff’d 807_f2d_81 6th cir they also contend that they requested consecutive extensions of more than six months for filing their return the parties’ stipulation of facts and sec_1_6081-1 income_tax regs refute this contention petitioners have neither identified nor established reasonable_cause to avoid the sec_6651 addition_to_tax for sec_6662 and b and provides a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard the evidence of erroneous deductions and improper allocation of depreciation and interest claimed by petitioners is sufficient to prove negligence and satisfies respondent’s burden of production whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s effort to assess his or her proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id petitioners have the burden of proving reasonable_cause and good_faith see higbee v commissioner t c pincite they have not done so here in relation to the sec_6662 penalties petitioners claim to have records with respect to their net_operating_loss carryovers going back to the 1980s but they decline to organize or produce records substantiating their claims they have not attempted to justify the excess_depreciation claimed the misallocation of interest deductions or the disallowed supplies expenses petitioners have failed to identify or provide support for any exception to application of the penalty and it will be applied to the recomputed underpayment amounts to reflect concessions and our holdings decision will be entered under rule
